—In an action, inter alia, to recover damages for civil rights violations under Civil Rights Law § 40-c and 42 USC § 1981, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Price, J.), dated December 7, 1999, as granted that branch of the defendants’ motion which was to dismiss the sixth cause of action pursuant to CPLR 3211 (a) (7).
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs contentions on appeal, the complaint fails to state a cause of action under either Civil Rights Law § 40-c or 42 § USC 1981. There is no allegation in the complaint that the plaintiff provided notice to the Attorney General at or before the commencement of the action as required by Civil Rights Law § 40-d (see, Giaimo & Vreeburg v Smith, 192 AD2d 41). Additionally, there is no allegation in the complaint that the plaintiff was denied a contract because of discriminatory reasons, as is required to support a cause of action under 42 USC § 1981. Accordingly, the sixth cause of action was properly dismissed. Krausman, J. P., Goldstein, Luciano and Feuerstein, JJ., concur.